Citation Nr: 1242953	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09- 27 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for nerve damage, to include numbness of the right arm and right hand.

2. Entitlement to service connection for nerve damage to the right leg.

3. Entitlement to service connection for a right hip disorder.

4. Entitlement to service connection for arthritis of the right leg.

5. Entitlement to service connection for a brain disorder, to include as aggravation to a Chiari malformation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Claimant served on active duty from June 1974 to June 1977. The Claimant had subsequent Army National Guard service, and was discharged from such service in June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Claimant was scheduled for a video hearing at the RO in May 2011; however, he failed to report for that hearing. As he has not provided cause for his failure to appear or requested another hearing, the Claimant's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(d).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


REMAND

The Claimant contends that he has a brain disorder, to include as aggravation of a Chiari type I manifestation, that was incurred during his active military service. In written statements, received April 2008 and February 2010, the Claimant contends that although his brain disorder was not caused by his period of service, that it was aggravated when he operated heavy equipment during service. The Claimant also contends that the brain disorder is manifested by numbness in his upper and lower extremities on the right side. 

The active duty service treatment records are negative for any findings of a brain disorder. The medical evidence of record reflects that the Claimant was diagnosed with Chiari-I malformation with syringomyelia in 1994. See, e.g., May 1994 Narrative Summary from Dr. C. S. Surgery was performed in May 1994.

However, as noted the Claimant also has post-active duty Army National Guard service. Although the RO attempted to obtain his National Guard service treatment records, a March 2009 letter from the Pennsylvania National Guard's Adjutant General's office indicates that such records were not forwarded with the Claimant's National Guard personnel records. Instead, that office advised the RO that it could request the claimant's National Guard service treatment records by using an attached Standard Form 180 - "Request Pertaining to Military Records." There is no evidence that the RO forwarded the form to request the claimant's National Guard service treatment records.  

The law mandates that VA must undertake all reasonable efforts to obtain all relevant governmental and non-governmental records prior to the adjudication of a claim. When such identified records have not been obtained, VA must notify the claimant that it has been unable to obtain such records; and that such notification must identify the records the Secretary is unable to obtain; briefly explain the efforts that the Secretary made to obtain those records; and describe any further action to be taken by the Secretary with respect to the claim. The law also mandates that whenever VA attempts to obtain records from a Federal department or agency, the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. 38 U.S.C.A. § 5103A.




Accordingly, the case is REMANDED for the following action:

1. Request any service treatment records for the Claimant's period of National Guard service, using the Standard Form 180 as noted above and any other relevant means.  All requests, responses, positive and negative, must be associated with the claims file.

Continue to attempt to obtain those records until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile. If the National Guard service treatment records cannot be obtained, advise the claimant of such a finding and provide any appropriate notice and assistance as to the development of alternative sources of evidence. 

2. Obtain and associate with the claims file any pertinent outstanding treatment records, including but not limited to VA treatment, and any additional private providers for whom the Claimant provides identifying information and an authorization and release form.

3. If appropriate under the law, schedule the Claimant for a VA examination with appropriate physicians to determine whether the claimant's claimed disorders were caused or aggravated by any incident of active military service, as that term is defined in the law. 

4. Thereafter, the RO/AMC must consider all the evidence of record, and re-adjudicated the Claimant's claims of entitlement to service connection. If the benefit sought on appeal remains denied, the Claimant and his representative must be provided a supplemental statement of the case (SSOC). Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Claimant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


